Writ of habeas corpus in the nature of an application to set bail upon Nassau County S.C.I. Nos. 1623N-01 and 1626N-01 and Felony No. 14115-02.
Adjudged that the writ is sustained, without costs or *562disbursements, to the extent that bail is set on Nassau County S.C.I. Nos. 1623N-01 and 1626N-01 and Felony No. 14115-02 in the sum of $500,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the same sum as a cash bail alternative, on condition that Kenneth Holleman surrender his passport to the Nassau County Probation Department contemporaneously with the filing of the bond or deposit of the cash bail alternative, and on the further condition that Kenneth Holleman comply with all terms and conditions of his probation, and the writ is otherwise denied. Prudenti, P.J., H. Miller, Schmidt and Mastro, JJ., concur.